DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 2, 3, 4, 5, 7, 8, 9, 2/12, and 2/11 respectively of U.S. Patent No. 11,217,869.  Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation in the claims of the current application can be found in the corresponding claims of the ‘869 patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,972,589 to Goh et al.
In regards to claims 1, 3, 11 and 12, Goh teaches a Printed Circuit Board (PCB)/method  (Figure 1; 100) comprising a plurality of layers (Column 6), a signal pad (124) at one of the plurality of layers, connected to a signal transmission trace, and a plurality of vias (136, 138, 142, 144, 146) disposed around the signal pad, forming a PCB ground cage structure.  Goh further teaches the PCB ground cage structure includes a ground reference plane (120) at one or more of the plurality of layers. (Column 6)  
Although Goh does not expressly teach the signal pad configured to connect to a surface mount Radio Frequency (RF) connector that is configured to interface an RF signal with the signal pad, an apparatus claim must be structurally distinguishable from the prior art. As stated in MPEP §2114, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114 [R-1]).
While the functional language limitations are not ignored, such limitations are not given patentable weight, and the claimed limitations are met if a prior art apparatus is capable of performing the claimed function. MPEP §2114.  In addition, it is respectfully noted that it would be improper to import specific structural limitations (which are not actually claimed and recited in the claims) from the specification into the claims when interpreting functional language limitations See MPEP §2111. Thus, the pending claims will be given their broadest reasonable interpretation consistent with the specification, without importing limitations from the specification into the claims.
Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the apparatus of Goh to be capable of performing the signal pad configured to connect to a surface mount Radio Frequency (RF) connector that is configured to interface an RF signal with the signal pad.
In regards to claims 2 and 13, although Goh does not expressly stated for the PCB ground cage structure includes a coaxial shape through a plurality of layers, having coaxial shape through a plurality of layers in PCBs is known as evidenced by Applicant in paragraphs [0013-0014] of the Specification.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the PCB ground cage structure includes a coaxial shape through a plurality of layers.
In regards to claims 4 and 14, Goh teaches the ground reference plane extended into the PCB ground cage structure, at layers neighboring the signal transmission trace.
In regards to claims 5 and 15, although Goh does not expressly teach the Radio Frequency (RF) signal is up to 50GHz, an RF frequency of up to 50GHz is a commonly established frequency.  This is evidenced by Applicant in paragraph [003] of the Specification in the Background section.  The Specification states this RF frequency is employed to provide high speed telecommuncations at high data rates.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the Radio Frequency (RF) signal is up to 50GHz.
In regards to claims 6 and 16, Goh shows in Figure 1 a signal path between the surface mount RF connector to the signal pad has no more than two 90-degree bends.
	In regards to claims 7 and 17, although Goh does not expressly state the plurality of layers about the signal pad are shaped in a transition structure for impedance matching, Applicant has not specifically defined any structure or specific shape to be provided.  Further, the claim language does not require a degree of impedance matching.  Therefore, it can be reasonably interpreted by the Examiner for the device of Goh to have a shape that provides for some degree of impedance matching.
	In regards to claims 7 and 20, although Goh does not expressly stated for the PCB ground cage structure includes a coaxial shape having about 50 Ohms impedance for signal propagation, providing a 50 Ohms impedance for signal propagation is known as evidenced by Applicant in paragraph [0013] of the Specification.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the PCB ground cage structure includes a coaxial shape having about 50 Ohms impedance for signal propagation.
	In regards to claims 8 and 18, although Goh does not expressly teach the surface mount RF connector is one of a WSMP, G3PO and SMPS surface mount RF connector, each of the claimed connectors are well established and readily accessible connectors trademarked by Rosenberger, Corning Gilbert and Radiall respectively.  Since each of these are known connectors in the art, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have chosen a known connector in order to provide the desired connection.
	In regards to claims 9 and 19, although Goh does not expressly teach the signal transmission trace includes a tapered shape as it connects to the signal pad, a tapered shape would have provided an ease for connecting the signal pad to the transmission trace.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the tapered shape.
In regards to claims 10 and 20, although Goh does not expressly teach the signal transmission trace is soldered to the signal pad, soldering the trace to the signal pad is a well-known technique that is cost effective to provide the necessary connection.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the signal transmission trace soldered to the signal pad.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874